Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2021

                                      No. 04-21-00206-CV

                                 CR+ ENTERPRISES, INC.,
                                       Appellants

                                                v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan Stanley Abs
Capital I Inc. Trust 2006-NC4, Mortgage Pass-Through Certificates, Series 2006-NC4, Kingman
 Holdings, LLC as Trustee of The Midway Crest 606 Land Trust, Kinoman Holdings, LLC as
         Trustee of the Tramonto Hill 13827 Land Trust, and 606 Mid Way Crest, LLC,
                                          Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19332
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

         After we granted Appellant’s first motion for extension of time to file a reply brief, we
set it due on August 30, 2021. See TEX. R. APP. P. 38.6(c). Before the once-extended due date,
Appellant filed a second unopposed motion for an extension of time to file the reply brief until
September 13, 2021
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on September 13, 2021.
See id. R. 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court